June 29, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Opportunity Funds - Dreyfus Health Care Fund File No.: 811-09891 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended April 30, 2009. Please direct any questions or comments to the attention of the undersigned at (212) 922-6832. Sincerely, /s/ Christina Zacharczuk Christina Zacharczuk Senior Paralegal CZ/ Enclosure
